ROVIRA, Justice,
dissenting:
I respectfully dissent. The majority’s reading of the involved statutes renders-sections 13-80-105(1)(b) and (2), 6 C.R.S. (1985 Supp.), either meaningless or redundant; as such I cannot join in its opinion.
The facts of the case and pertinent statutory language are given in the majority opinion, so they need not be restated here.
Section 13-80-105 breaks down into five elements: first, a general statute of limitations of two years for medical malpractice claims and a three year statute of repose. Section 13-80-105(1) [105(1)]. Second, an exception to the repose provision for cases involving concealment and foreign objects left in the body. Section 13-80-105(1)(a). Third, an exception to the repose provision for a cause of action that accrues to a minor under six years of age. Section 13-80-105(1)(b) [105(1)(b) ]. Fourth, a tolling provision for the limitations period in 105(1) for a minor under eighteen years of age with no natural or legal guardian. Section 13-80-105(2) [105(2)]. Fifth, a definition *1086of “person under disability.” Section 13-80-105(3) [105(3)].
This last element — the disability definition — implicitly refers to section 13-81-103, 6 C.R.S. (1985 Supp.) [103], which provides for the effect of a disability on “any” of the statutes of limitations of the State of Colorado. In Southard v. Miles, 714 P.2d 891 (Colo.1986), we held that when 103 applies, it tolls the. statute of limitations for so long as the disability continues, and is also applicable to the three year period of repose.
I.
It is undisputed that at the time plaintiffs cause of action arose, at his birth in 1962, the then existing medical malpractice statute of limitations allowed him until his birthday in 1985 to file this suit. See C.R.S. 1963, 87-1-6 and 87-1-7; these provisions were recodified at § 13-80-116, 6 C.R.S. (1973). Certified question 1 inquires into the interaction between the 1977 amendments to the statute, Ch. 198, 1977 Colo.Sess.Laws 816-18, and plaintiffs status as a 15-year-old mental incompetent.
Two provisions of the 1977 amendments are pertinent to this question. The first is the one-year “grace period,” which provided that the new statute of limitations would become effective on July 1, 1977, “except that all causes of action which are existing on the effective date of this act shall not be barred until one year after the effective date of this act or until the expiration of the period of limitations, whichever is longer.” Ch. 198, sec. 5, 1977 Colo.Sess. Laws 816, 818. Since plaintiffs cause of action was still viable on July 1, 1977, he had one year or the statutory period (as amended) to file, whichever was longer.
The second provision that is pertinent to certified question 1 provides, “[a] claim for injury shall be considered to accrue on the date the injury is known or should have been known by the exercise of reasonable diligence.” Ch. 198, sec. 2, § 13-80-116, 1977 Colo.Sess.Laws 816, 817.
Section 105(l)(b) refers not to minors under six at the time of suit, but to minors who are under six when the act or omission that gives rise to the cause of action occurs. Thus, even though the plaintiff was 15 years old when the 1977 amendments were enacted, this suit falls under (l)(b) because the plaintiff was a minor under the age of six when the act giving rise to the cause of action occurred. See Licano v. Krausnick, 663 P.2d 1066, (Colo.App.1983) (plaintiff, born in 1962, allegedly suffered malpractice in 1965; suit filed in 1982 barred because plaintiff was under six when the cause of action accrued, and, since her eighth birthday was in 1970, she had until July 1, 1978, the end of the one-year grace period, to institute the action).
Since plaintiff did not file this suit by July 1, 1978, it is barred unless some provision of section 13-80-105 allows a longer time. Thus, the crux of question 1, like question 2, is the interaction between the “under six” provision in (l)(b) and the “disability” provision in 103.
II.
The issue presented in certified question 2 is whether the plaintiffs mental incompetence, alleged to be caused by the defendant, tolled the statute of limitations. The answer to this question turns on whether the disability statute, 103, applies to 105(l)(b) and (2), in addition to 105(1), or whether, as the federal trial court held, the disability statute applies only to 105(1), and 105(l)(b) and (2) apply to 105(1) as modified by the disability statute.
The majority holds that the mental incompetence of the plaintiff (a disability under 105(3)) suspends the exception relating to children under six found in 105(l)(b), which would otherwise bar this suit. That is, the disability statute, 103, applies to both 105(1) and to the exception found in 105(l)(b) and, by implication, 105(2).
When the disability is mental incompetency, this analysis has superficial appeal. There is no apparent conflict between a section providing a special statute of limitations for children under six, such as 105(l)(b), and one suspending that special *1087statute of limitations because of mental incompetency.
However, if 103 is applicable to 105(b) and (2), then it must be applicable for all “person[s] under disability” as defined in 105(3), as 105(3) offers no grounds for distinguishing between the disabilities listed therein. Included in the definition of “person under disability” is a minor under 6 and a person under eighteen years of age who does not have a natural or legal guardian.
The majority’s analysis, therefore, requires that a child under six — a person under disability according to the definition found in 105(3) — is exempted from section 105(l)(b) by the operation of 103, even though 105(l)(b) is applicable only to children under six. Similarly, under the majority’s analysis, a person under eighteen without a natural or legal guardian (who is thereby disabled under 105(3)) is exempted from the provisions of 105(2) by the operation of 103, even though 105(2) is applicable only to such a person.
Stated differently, plaintiffs that fit into 105(l)(b) and (2) are always also “persons under disability” as defined in 105(3). Under the majority’s analysis, which holds that 103 is applicable to 105(l)(b) and (2), those provisions can never be applied because the only persons covered by them are disabled under 105(3) and therefore exempt from them. I must therefore reject the majority’s analysis.1
My construction of section 105 is as follows: subsection (1) states a general rule. Subsection (3) is definitional; the definition provides the circumstances under which 103 applies to modify the general rule for “persons under disability.” Subsections (l)(b) and (2) are exceptions to 105 as modified by section 103, and provide specialized instructions regarding the circumstances they cover.
Thus, the statute of limitations for medical malpractice is two years and the repose provision is three years, the general rule. If a person is under a disability for any reason, the rule is suspended so long as the disability continues, except in the special circumstances listed in 105(l)(b) and (2). When 105(l)(b), or (2) apply, they control 105(1) as modified by 103 through 105(3).
Southard, which dealt with an adult incompetent, fits squarely into this analysis. The statute of limitations and repose for medical malpractice are two and three years, respectively. However, Southard was “disabled” under section 105(3), so the general rules are suspended for so long as the disability continues, unless one of the exceptions applies. In the case of an adult incompetent, none do. Southard correctly *1088held 105(1) did not bar the adult incompetent’s suit brought more than three years after the cause of action arose.
In the present case, plaintiff was a “person under disability” at the time the cause of action arose.2 The general limitation of two years and the repose provision of three years are modified by his disability, and are thus suspended so long as the disability lasts, unless one of the exceptions applies. In this case, unlike Southard, one does. Plaintiff's cause of action arose before he was six, and, under the special provision found in 105(l)(b), he had until his eighth birthday to file this suit.3
This analysis was foreshadowed in Southard when we stated,
[Section 13-81-103] is intended to apply to any statute of limitations in this state ... unless there exists a special statute pertinent to the claim that conflicts with the general provisions of [it].
Southard at 897.
Here, there is a special statute that deals specifically with a child under six. As such, a basic tenet of statutory construction requires that the specific rule prevails over the general. See § 2-4-205, 1B C.R.S. (1980).
This reading is not at odds with the language or structure of the statute. While section 13-81-103 states that it applies to “any” statute of limitations, this mandate must be read in the context of each individual statutory section. Applying the disability statute to 105(1)(b) or (2) renders them meaningless, as parties that fall into 105(l)(b) or (2) are always also disabled under 105(3). Thus, even though 103, by its terms, applies to “any” statute of limitations, I read this to mean it applies to any general statute of limitations or repose. I do not see in 103 a requirement to apply it to exceptions to a general rule where such application would read the exception out of the statute.
Finally, indefinitely suspending the statute for adult incompetents, while giving infant incompetents a longer than usual, but limited, time to file suit is by no means irrational. The legislature no doubt realized that while adult incompetents may have to care for themselves, mentally incompetent children under six rarely are so situated. The chances that a mentally incompetent infant will have neither a parent nor guardian of some type are extremely small.
If a child does not in fact have a natural or legal guardian, 105(2) suspends the statute of limitations until a guardian ad litem is appointed. This provision applies to all children under eighteen and expressly controls the remainder of section 105. Thus, in the unusual case where a mentally incompetent child does not have a natural or legal guardian, the legislature has allowed such child two years from the time a legal guardian is appointed to institute an action.
The legislature has enacted a statute that strikes a balance between the need to protect disabled persons and the important social goal of bringing law suits in a timely fashion, before facts, witnesses, and records are no longer available.
Since no longer period of limitations was provided by the 1977 amendments, July 1, 1978 (the expiration of the grace period), was the last day this suit could be timely filed. Accordingly, I would answer certi*1089fied question 1 in the affirmative and question 24 in the negative.
III.
Since I answer questions 1 and 2 differently than the majority, it is necessary to answer question 3, which provides,
Did the third clause of the [first] sentence of subsection [2] of the medical negligence statute of limitations, Section 13-80-105, [6] C.R.S. [1985 Supp.], which provides that “if there is a discovered act or omission which could give rise to an action, the limitations period shall not run unless a guardian ad litem is appointed to represent the minor child,” toll the running of the medical negligence statute of limitations in this case until the appointment of Steven Clyde Tenney’s parents as his co-guardians, thereby rendering plaintiffs’ action timely?
Though the Tenth Circuit Court of Appeals inquired only about the “third clause of the [first] sentence,” it is elementary that a statute must be construed in its entirety, not as a series of single phrases, each viewed in isolation. In its entirety, the section provides:
The limitations period provided for in subsection (1) of this section shall not run during any period when the said minor is under the age of eighteen years and has no natural or legal guardian, but such action may be instituted by or in behalf of said minor within two years after a legal guardian is appointed by a court of record or within two years after the person under such disability reaches eighteen years of age, whichever shall occur first; except that, if there is a discovered act or omission which could give rise to an action, the limitations period shall not run unless a guardian ad litem is appointed to represent the minor child. Any real party in interest may apply to the court for the appointment of such guardian ad litem. A real party in interest shall include the party against whom such an action may be brought.
Section 13-80-105(2), 6 C.R.S. (1985 Supp.).
Ignoring the last two sentences, which are irrelevant for our purposes, the remainder of the subsection is a single sentence. The first two phrases provide for the suspending of the statute of limitations for minors with “no natural or legal guardians” until one of two specified events occurs. The third phrase, separated from the first two by a semicolon, provides an exception for a discovered act or omission. It tolls the statute until two years after a guardian ad litem is appointed to represent “the minor child.” It is this third phrase that is the subject of certified question 3.
The term “the minor child” must mean a particular type of minor child; otherwise, the legislature would have used the term “a minor child.” From the structure and content of the entirety of 105(2), it is clear that the kind of minor being referred to is the type already referred to three times in 105(2); i.e., one without a natural or legal guardian. The third phrase is simply an exception to the rule laid down in the first two phrases.
*1090Plaintiff argues that the third phrase is an exception to the entire statute, not just the first two phrases. Therefore, plaintiff argues, since he did not have a guardian ad litem until late 1980, his filing of this suit in mid-1982 was within the two year time limit the third phrase allows.
To construe the third phrase as applying to plaintiff, despite the fact that the first two phrases do not (because he has had at all times a natural guardian), would be to say a single phrase, set off from the remainder of a sentence by only a semicolon, not only modifies that sentence but, also, modifies the entire statute. This would give the phrase much more power than its content and context suggest. Reading the third phrase as an exception to the first two phrases, rather than the entire statute, is a much more obvious and less tortured construction.
The plaintiff does not fall within the first two phrases in 105(2), and therefore his late filing of this suit cannot be saved by the exception found in the third phrase in 105(2). I would answer the third question in the negative.
Accordingly, I conclude that the action filed by the plaintiffs is time-barred under Colorado law.

. If a child is under six when the act or omission is or should have been discovered, the statutes of limitation and repose begin to run on his sixth birthday, because, under Southard, the statute of limitations begins to run when the disability is removed from the "person under disability.” Thus, the two year statute of limitations expires on his eighth birthday. In such cases, the majority’s interpretation renders 105(l)(b) redundant. This violates a basic principle of statutory construction. See § 2-4-201(l)(b), IB C.R.S. (1985 Supp.) (construe statute so as to given meaning to all its provisions). A similar analysis could be used to show the majority’s analysis renders 105(2) redundant.
More importantly, in other cases the result whether 105(l)(b) or 103 is applied may differ. For example, suppose an act or omission which will give rise to a cause of action occurs before the child is six, but was not discovered until he is six years and nine months of age; suit is filed when the child is eight years and six months of age. Under 105(l)(b), the suit would be barred.
However, we have held that 103 "is intended to toll the applicable statute of limitations during the period of disability” and such a rule applies "equally to the three-year period of repose." Southard at 897. The statute of repose begins to run on the sixth birthday of the child, and the statute of limitations begins to run when the child was six years and nine months old, when the act was discovered. Therefore, under 103 the suit filed less than two years after the cause of action accrued and less than three years after the disability was removed would be timely.
Thus, the majority’s analysis either results in 105(l)(b) being redundant as the result it reaches is the same as that reached by 103, or, it renders 105(1)(B) meaningless because plaintiffs under it are also "persons under disability,” and 103 may thereby allow them a longer time than 105(l)(b) to file suit.


. Obviously, using a term of art from the 1977 amendments to refer to plaintiffs status during the years before those amendments is an anachronism. Neither plaintiff nor anyone else had any idea in those years that, under the 1977 amendments, he was a "person under disability"
However, section 105(l)(b) applies to plaintiffs whose causes of action accrue from an act or omission that occurred before their sixth birthday.
Thus, for purposes of analyzing the 1977 amendments, one can speak of the plaintiff being a "person under disability” during the years prior to the time those amendments were enacted, despite such statement’s technical inaccuracy.


. Since his eighth birthday had long passed on the effective date of the amendments in 1977, the applicable limitation period was the "grace period,” which expired on July 1,1978.


. Certified question 2, which was written following the federal trial court’s holding that this suit was barred by the statute of limitations, inquires whether the suit may be held "timely on the theory that mental incompetence caused by defendant’s negligent conduct tolled the statute of limitations for an action based on that conduct?” Because the majority holds the federal trial court was incorrect in its holding, it does not reach the actual substance of certified question 2.
The question implicitly refers to decisions of this court which held that, in some circumstances, equity will prevent a tortfeasor from relying on the statute of limitations when the reason the suit was not timely filed was the very subject of the suit. See, e.g., Klamm Shell v. Berg, 165 Colo. 540, 441 P.2d 10 (1968) (where plaintiff rendered mentally incompetent by defendant’s intentional tort, suit filed 14 months later, when statute of limitations was one year, would be allowed; defendant equitably estopped from relying on statute of limitations because reason for late-filing was subject of suit).
A suit being 2 months late on a one-year statute of limitations is one thing; a suit being several years late is another. Further, in this case the conduct complained of was alleged to be negligent, not intentional.
I would hold that this is not an appropriate case for equity to render this action timely.